Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 DETAILED ACTION
Status of Claims
Claims 1-22 are pending. Claims 21-22 have been withdrawn as drawn to non-elected inventions. Claims 1-20 have been examined. 
Election/Restriction
Applicant’s election without traverse of Group I, claims 1-20, in the reply filed on 06/11/2021 is acknowledged.
Priority
This application, Serial No. 16/147,300 (PGPub: US2019/0262827) was filed 09/28/2018. This application claims benefit of U.S. Provisional Patent Applications 62/566,141 filed 09/29/2017 and 62/572,302 filed 10/13/2017.
Information Disclosure Statements
The Information Disclosure Statement filed 08/26/2019 has been considered by the Examiner.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:
Claim 1 should recite at line 7: “…graphene sensors in the plurality of channels…”
Claim 6 recites at line 2: “biological probes are selected a group consisting…” and the word “from” should be included to read “…are selected from a group consisting…”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites the limitation “lysing the cells” in line 2 and there is insufficient antecedent basis for this limitation in the claim because no “cells” have been previously mentioned in the claim.
Claim 13 recites the limitation “detects the first analyte” at line 2 and there is insufficient antecedent basis for this limitation in the claim because no “first analyte” has been previously mentioned in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10 and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman et al. (US 2017/0018626, Pub Date: 01/19/2019, hereinafter “Hoffman”).
Regarding Claim 1, Hoffman discloses a multiplexed analyte detection system (para [0217], [0247] and see FIG, 5E, an array 1 of chemically-sensitive field-effect transistors for a system for analysis of biological or chemical materials is provided, wherein the array includes a multiplicity of wells each forming a reaction location whereon a bio-chemical reaction may take place), comprising: 
a sample application area (opening 37 of wells 38a-e of FIG. 5E) for receiving a sample (para [0213], [0247); 
a plurality of channels (para [0207]; channel region may form a reaction layer 26 that may include a material layer 30) connected to the sample application area, wherein each of the plurality of channels include a graphene sensor of a plurality of graphene sensors (graphene layers 30a-e of FIG. 5E; para [0208]: the material layer may be a single layer, 2D material, such as a graphene layer 30; para [0213]) configured to detect an analyte (para [0204]: a graphene 
an application specific integrated circuit (ASIC) electrically connected to the plurality of graphene sensor  (integrated circuit, para [0294]: as can be seen with respect to Fig. 2E, the array includes 512 columns with corresponding column bias/readout circuitry (one for each column), wherein each column includes geometrically square sensors, each having a size of approximately 9 micrometers by 9 micrometers (e.g., the array may be up to 512 columns by 512 rows), in various instances, the entire array (including sensors together with associated row and column select circuitry and column bias/readout circuitry) may be fabricated on a semiconductor die as an application specific integrated circuit (ASIC), structured ASIC) in the plurality of channels (para [0298]: the integrated circuit may include a substrate and an array of graphene field effect transistors arranged on the substrate) and configured to receive electrical signals from the plurality of graphene sensors (para [0013]: the detector may be incorporated in the substrate itself, such as employing a biosystem-on-a-chip device, such as a CMOS device, wherein the output signal representative of a hybridization event can be directly acquired and processed on a microchip) and converting the electrical signals from the plurality of graphene sensors into digital signals (para [0046]: the circuitry component may include at least one analog-to-digital converter that is configured for converting analog signals, such as obtained as a result of the performance of the reaction(s) within the reaction well, or array of wells, into digital signals).
Regarding Claim 2, Hoffman teaches the system wherein each of the plurality of channels includes a preprocessing region for processing a portion of the sample (para [0004]: a 
Regarding Claim 3, Hoffman teaches the system further comprising a preprocessing region for processing the sample (para [0004]: a DNA or RNA sample of a subject to be analyzed may be isolated and immobilized on a substrate; para [0287]: nucleic acid probe may be immobilized on the reaction chamber of the field-effect transistor. For example, once isolated and amplified, the base of the template may be modified so as to be attached to the graphene coated surface, and/or may be coupled to a secondary substrate, such as a glass or plastic bead that has been chemically treated so as to be coupled therewith. Once immobilized, the reaction chamber containing the probes, either on a secondary substrate or directly coupled with a chamber surface, may be reacted with a sample solution).  
Regarding claim 4, although Hoffman does not specifically teach that the processing includes lysing the cells, such limitation is drawn to intended use and therefore the prior art only needs to be capable of performing the recited intended use. So long as the preprocessing region in the system is capable of performing pre-processing reactions on the sample, it reads 
Regarding Claim 5, Hoffman teaches the system wherein each of the plurality of graphene sensors includes one of a plurality of biological probes (para [0237]: where the biological and/or chemical reaction is a hybridization reaction, the bound template molecule 65 may be configured as a probe, and the analyte containing solution to be added to the well 38 may include an additional DNA/RNA molecule of interest, which if the conditions within the chamber 37 are suitable will hybridize to the bound probe, thus resulting In the reaction taking place).
Regarding Clam 6, Hoffman teaches the system wherein each of the plurality of biological probes are a single strand of a nucleic acid (para [0005], [0287]: a nucleic acid probe containing about 10 to 15 bases coding for a gene sequence of interest that has been previously amplified, such as by polymerase chain reaction (PCR), may be immobilized on the gate, gate insulating film or side surface of the reaction chamber of the field-effect transistor).
Regarding Claim 8, Hoffman teaches the system wherein each of the plurality of graphene sensors spans one of the plurality of channels (graphene layers 30a-e of FIG. 5E) (para [0208]: For instance, in various embodiments, the material layer may be a single layer, 2D material, such as a graphene layer 30; para [0207]: channel region may form a reaction layer 26 that may include a material layer 30) (as depicted in in FIG. 5E).
Regarding Claim 10, Hoffman teaches the system further comprising a preprocessing region configured to process the sample before the sample reaches the plurality of graphene 
Regarding Claim 12, Hoffman teaches the system wherein the electrical signals are representative of a change of the plurality of graphene sensors (para [0256]: the ISFET may include a processor configured for controlling the performance of the one or more reactions, e.g., involving a biological or chemical material, so as to obtain reaction results, and for analyzing those results, for instance, based on detecting and/or measuring changes in a voltage (V) potential, current (I), or capacitance occurring within the gate region on the chemically-sensitive field effect transistor). While Hoffman does not specifically that the electrical signals received from the ASIC are representative of a change in resistance, such limitation is drawn to intended use and therefore the prior art only needs to be capable of performing the recited intended use. So long as the circuit and processor are capable of representing resistance changes, it reads on the claims. Hoffman teaches the same structural limitations as recited in the claims and since the processor and circuit are capable of measuring voltage, potential, current and capacitance – which are analyzed for the measurement of resistance – the system of Hoffman is considered capable of performing the same intended use.
Regarding Claim 13, although Hoffman does not specifically teach the system wherein the first graphene sensor detects the first analyte without the use of a reagent such limitation is drawn to intended use and therefore the prior art only needs to be capable of performing the recited intended use. So long as the sensors are capable of performing reactions without the use of reagents, it reads on the claims. Hoffman teaches the same structural limitations as 
Regarding Claim 14, Hoffman teaches the system further comprising a processing/sensing unit (PSU) (array 130 of Fig. 3A), the PSU including the sample application area, the plurality of channels, and the ASIC (para [0224]: the system may include a circuitry component 140, such as for running the reaction and/or detection processes, and/or a computing component 150, such as for controlling and/or processing the same).
Regarding Claim 15, Hoffman teaches the system further comprising a master control unit (MCU) (computing component 150 of FIG. 3A), the MCU in communication with the PSU and receiving the digital signals from the PSU and measuring one or more analytes in the sample (para [0258]: The device 1 may also include a computing component 150 having or otherwise being associated with a processor such as where the processor is configured for generating a reference l-Vg curve and/or generating a chemical reaction l-Vg curve, in response to the chemical reaction occurring within a chamber 37 of the chemically-sensitive Held effect transistor 1, and may be configured to determine a difference between the reference l-Vg curve and the chemical reaction l-Vg curve).
Regarding Claim 16, Hoffman teaches the system wherein the plurality of graphene sensors include at least one graphene sensor (30a of FIG. 5e) for a first analyte of interest (microbead 60a of FIG, 5E) and at least one graphene sensor (30b of FIG. 5E) for a second analyte of interest (microbead 60b of FIG. 5E) and the first arid second analyte of interest are different (one or more nucleotide sequences), and the at least one graphene sensor for the first analyte of interest and the at least one graphene sensor for the second analyte of interest are 
Regarding Claim 17, Hoffman teaches the system wherein the at least one graphene sensor for the first analyte of interest and the at least one graphene sensor for the second analyte of interest are configured in analyze the sample at the same time (para [0289]: a row select signal and its complement may be generated simultaneously to enable, or select a given sensor of the selected column, and such signal pairs may be generated in some sequence to successively enable different sensors of the column, e.g., together or one at a time, such as sequentially).
Regarding Claim 18, Hoffman teaches throughout the publication a system tor measuring an analyte in a sample (para [0247]: in FIG. 5E, an array 1 of chemically-sensitive field-effect transistors for a system for analysis of biological or chemical materials is provided), the system comprising: 
a first graphene sensor (30a of FIG. 5e), the first sensor configured to detect a first analyte (microbead 60a of FIG 5E); 
an application specific integrated circuit (ASIC) (integrated circuit, para [0294]: as can be seen with respect to FIG. 2E, the array includes 512 columns with corresponding column 
Regarding Claim 19, although Hoffman does not specifically teach that the system is reagentless, such limitation is drawn to intended use and therefore the prior art only needs to be capable of performing the recited intended use. So long as the sensors are capable of performing reactions without the use of reagents, it reads on the claims. Hoffman teaches the same structural limitations as recited in the claims and therefore the system is considered capable of performing the same intended use.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US 2017/0018626, Pub Date: 01/19/2019, hereinafter “Hoffman”), as applied to claims 1 and 5 above, and further in view of Guy (WO 2011/004136, Pub Date: 01/13/2011).
Regarding Claim 7, Hoffman teaches the system as described above and further discloses, wherein at least one of the plurality of biological probes is a single strand of nucleic acid (para [0009-0010], [0287]: a nucleic acid probe containing about 10 to 15 bases coding for a gene sequence of interest that has been previously amplified, such as by polymerase chain reaction (PCR), may be immobilized on the gate, gate insulating film or side surface of the reaction chamber of the field -effect transistor), but does not specifically disclose that at least one of the plurality of biological probes is an antibody. 
However, Guy discloses one of the plurality of biological probes (sensing molecule) is an antibody (para [0015]: a sensing molecule, comprising at least one of a receptor molecule, an amino acid, an enzyme, or an antibody may be attached to the amine group of the aniline, which may be chosen according to their specificity or affinity for the biological molecule or group of biological molecules to be detected by the sensor). 
prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate as a biological probe in the system of Hoffman, an antibody sensing molecule as taught by Guy, such that the antibody sensing molecule can be bound to the resulting functionalized graphene surface (see Guy, para [0042]), in order to realize the advantages described by Guy to change the electrical properties of the graphene surface by using the highly specific sensing molecule to bind to the target molecule that is to be detected (see Guy, para [0037]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US 2017/0018626, Pub Date: 01/19/2019, hereinafter “Hoffman”), as applied to claims 1 and 8 above, and further in view of Cui (US 2013/0248380, Pub Date: 09/26/2013).
Regarding Claim 9, Hoffman teaches the system as described above. Furthermore, Hoffman discloses wherein one of a plurality of terminals (component 24 of FIGS. 4C and 5E; 22b of FIG. 5B) is connected to one end of each of the plurality of graphene sensors (as depicted in FIG. 5E) and one of a plurality of terminals (component 22 of FIGS. 4C arid 5E; 22a of FIG. 5D) is connected to another end of each of the plurality of graphene sensors (as depicted in FIG. 5E) and wherein each of corresponding ones of the plurality of terminals are connected to the ASIC (para (0206): an integrated circuit that is fabricated on a silicon wafer 10, which further includes a silicon dioxide insulator layer 20, including a conductive damascene copper source 22 and a conductive damascene copper drain 24, which may be embedded in at least the insulator layer 20), but the reference fails to specifically teach a positive terminal and a negative terminal. 
Cui discloses a positive terminal and a negative terminal (para [0004]: The graphene electrode has a first end and a second end, such that the first end may be a positive terminal and the second end a negative terminal). Therefore it would have been obvious to one of ordinary skill in the art to combine the analyte detection system of Hoffman with the biosensor terminal arrangement of Cui, such that upon application of a voltage for the terminals of Cui provide positive and negative terminals (see Cui, para [0022]), in order to realize the advantages described by Cui to provide sensing measurements of a wide variety of analytes (see Cui, paras [0038]-[0039]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US 2017/0018626, Pub Date: 01/19/2019, hereinafter “Hoffman”), as applied to claim 1 above, and further in view of Branch et al. (US 9,096,823, Patent Date: 08/04/2015, hereinafter “Branch”).
Regarding Claim 11, Hoffman teaches the system as described above but fails to specifically disclose wherein the preprocessing region includes an electro-acoustic lysis module configured to lyse cells in the sample. 
However, Branch discloses a preprocessing region including an electro-acoustic lysis module configured to lyse cells in the sample (col. 4 lns 23-32: FIG. 1 shows a perspective top-view schematic illustration of a device 10 that can be used for cell lysis by localized acoustic pressure. The acoustic-based microfluidic lysing device 10 comprises at least one acoustic transducer 12 disposed on a top lid 13 of a channel 14 that is formed in a microfluidic substrate 15. 
prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate within the system of Hoffman, an apparatus to use acoustic transducers to lyse biological samples for analyte detection, such that the transducer array of Branch can be integrated with a microfluidic channel (e.g., such as an channels of Hoffman as depicted in FIG. 5E of Hoffman) (see Branch, col. 4 Ins 34-35), in order to realize the advantages described by Branch to provide a means for extracting the nucleic acid from the lysate for subsequent analysis (see Branch, col. 4 Ins 14-25).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US 2017/0018626, Pub Date: 01/19/2019, hereinafter “Hoffman”), as applied to claims 1 and 16 above, and further in view of Guy (WO 2011/004136, Pub Date: 01/13/2011) and Bashir et al. (US 2014/0174927, Pub Date: 06/26/2014, hereinafter “Bashir”).
Regarding Claim 20, Hoffman teaches the system as described above comprising and ASIC and analog to digital converter (para [0046], [0294]) and further discloses, wherein at least one of the plurality of biological probes is a single strand of nucleic acid (para [0009-0010], [0287]: a nucleic acid probe containing about 10 to 15 bases coding for a gene sequence of interest that has been previously amplified, such as by polymerase chain reaction (PCR), may be immobilized on the gate, gate insulating film or side surface of the reaction chamber of the field -effect transistor), but does not specifically disclose an antibody or that the ASIC includes a Wheatstone Bridge. 
However, Guy discloses one of the plurality of biological probes (sensing molecule) is an antibody (para [0015]: a sensing molecule, comprising at least one of a receptor molecule, an amino acid, an enzyme, or an antibody may be attached to the amine group of the aniline, prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate as a biological probe in the system of Hoffman, an antibody sensing molecule as taught by Guy, such that the antibody sensing molecule can be bound to the resulting functionalized graphene surface (see Guy, para [0042]), in order to realize the advantages described by Guy to change the electrical properties of the graphene surface by using the highly specific sensing molecule to bind to the target molecule that is to be detected (see Guy, para [0037]).
Bashir teaches throughout the publication sensors for characterizing a biomolecule parameter (abstract). More specifically, Bashir teaches the presence of a Wheatstone Bridge circuit connected to the detection channel, wherein the Bridge measures an electrical parameter such as resistance (para [0010]). Additionally, Bashir teaches that the Wheatstone Bridge electrical circuit layout may further comprise connecting the circuit to graphene layers of the membrane sensor (para [0041]). It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate within the system of Hoffman, a Wheatstone Bridge circuit connected to the graphene channel sensors that can detect resistance changes as taught by Bashir, because it would have been desirable to utilize a circuit architecture like the Wheatstone Bridge that can facilitate the sensing of individual DNA molecules and DNA/protein complexes with very high spatial resolution, facilitating long range haplotype mapping of DNAs and sequencing (see Bashir, para [0100]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA M GIERE/Primary Examiner, Art Unit 1641